Citation Nr: 1761019	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  05-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for high cholesterol, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for vertigo, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for headaches, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for arthritis (excluding of the left hand and left index finger), to include as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a left knee disorder (claimed as arthritis of the left knee).

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a skin disorder, to include as due to exposure to contaminated water at Camp Lejeune.

10.  Entitlement to service connection for a sinus disorder (claimed as sinusitis), to include as due to exposure to contaminated water at Camp Lejeune.

11.  Entitlement to service connection for acid reflux, to include as due to exposure to contaminated water at Camp Lejeune.

12.   Whether new and material evidence has been received to reopen a claim for service connection for hypertension to include as due to exposure to contaminated water at Camp Lejeune.
 
13.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as due to exposure to contaminated water at Camp Lejeune.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and residuals of a left hand fracture are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from September 1972 to July 1976.  Thereafter, he served with the Army National Guard from July 1987 to July 2004 during which he was called to and served on active duty from September 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and Louisville, Kentucky, respectively.  The Board notes that the Veteran's claims file was transferred to the Louisville RO in or about March 2011 where VA has centralized processing all benefits claims relating to exposure to contaminated drinking water at Camp Lejeune, North Carolina.

The Veteran's claims were initially before the Board in November 2013 at which time they were remanded for additional development, to include scheduling a Board hearing the Veteran had requested.  In May 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in Montgomery, Alabama.  The transcript of that hearing is associated with the claims file.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

With regards to the claims of service connection for a lumbar spine disorder, a cervical spine disorder and a left knee disorder, the Veteran filed claims of service connection for these disorders in October 2009 and August 2011.  Instead of adjudicating these claims individually, the RO combined them with the Veteran's claim of service connection for arthritis due to exposure to contaminated water at Camp Lejeune, North Carolina.  However, the Board finds that some of these claims are ready for adjudication while others are not.  Thus, it is bifurcating these claims and deciding them individually.

The issues of entitlement to service connection for a cervical spine disorder, a left knee disorder, sleep apnea, a skin disorder, a sinus disorder (claimed as sinusitis), and acid reflux, as well as the petitions to reopen previously denied claims for service connection for hypertension and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran has recognized service at Camp Lejeune, North Carolina, none of his claimed conditions of arthritis, high cholesterol, vertigo and headaches are recognized as related to exposure to contaminated water during such service.

2.  The medical evidence shows the Veteran has a diagnosis of hypercholesterolemia (i.e. elevated cholesterol in the blood), which is not a disability for purposes of VA compensation.  

3.  The evidence of record fails to establish that the Veteran has a separate and distinct disability manifested by vertigo, but rather his vertigo is a symptom of either his headaches or his sinus disorder.  

4.  The evidence of record fails to establish that the Veteran has a separate and distinct headache disorder for which service connection may be established, but rather his headaches are a symptom of his sinus disorder. 

5.  The evidence of record fails to establish that the Veteran has a diagnosis of arthritis of any body part other than the left hand and left index finger.

6.  The Veteran's degenerative disc disease of the lumbar spine is not related to his active military service.


CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  Service connection for vertigo is not warranted.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Service connection for headaches is not warranted.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Service connection for arthritis other than the left hand and left index finger is not warranted.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2010 statement, the Veteran claimed that he had been exposed to contaminated water at Camp Lejeune, North Carolina, and, as a result, he now has multiple conditions to include arthritis, high cholesterol, vertigo and headaches.  The Veteran not only contends that he drank the contaminated water at Camp Lejeune, but that he also had skin exposure to it from showering and washing his hands and from decontamination procedures during training.  See June 14, 2012 VA 21-4138 and May 15, 2017 Board hearing testimony.  In addition, in an October 2009 statement, the Veteran filed a claim for degenerative disc disease of the lumbar spine.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.").  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminated water-supply system at Camp Lejeune, which are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

Effective March 14, 2017, VA has amended 38 C.F.R. §§ 3.307 and 3.309 to established presumptive service connection for eight of those identified diseases (adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease) when a service member has served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) between 1957 and 1987. However, arthritis, high cholesterol, vertigo and headaches are not among the listed diseases. Notwithstanding, entitlement to service connection can still be pursued on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Camp Lejeune Exposure to Contaminated Water

The Veteran's service personnel records show he served at Camp Lejeune from January 1973 until at least June 1974.  Accordingly, his exposure to contaminated drinking water at Camp Lejeune has been conceded.  

With regard to the Veteran's claimed conditions of arthritis, high cholesterol, vertigo and headaches as due to exposure to contaminated water at Camp Lejeune, North Carolina, the Board is sympathetic to the Veteran's concerns regarding such exposure and the health risks therefrom.  However, the none of the Veteran's claimed conditions fall into the categories identified by the National Academy of Sciences' NRC's report as being a result of exposure to potential carcinogens from the contaminated water at Camp Lejeune, and none are included in the list of presumptive diseases under 38 C.F.R. § 3.309.  Consequently, the Board finds that the Veteran cannot prevail on his claims for service connection for arthritis, high cholesterol, vertigo and headaches based upon this presumptive theory of entitlement.  The preponderance of the evidence is also against a finding that service connection on a direct basis is warranted as the September 2010 VA examiner opined that the Veteran's claimed conditions are not caused by or a result of his exposure to contaminated drinking water because all of the listed conditions have well known etiologies that range from genetics (family history), to work-related, dietary, advancing age and repetitive trauma/injuries; none of the conditions listed are even considered remotely linked to the contaminated drinking water; and, finally, the contaminated drinking water is thought to cause increase risk of certain types of cancers and he does not have any cancer condition at all.  

Despite finding the Veteran may not prevail on his theory of entitlement that his claimed conditions are due to exposure to contaminated water at Camp Lejeune, the Board must still consider whether service connection is warranted on any other available theories of entitlement.  Unfortunately, the Board finds that the evidence is insufficient to establish entitlement to service connection on any other theory of entitlement.

High Cholesterol

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran contends he takes medication for high cholesterol and the medical evidence shows that he is diagnosed to have hypercholesterolemia for which he has taken various medications.  His report of onset has been variable.  However, the earliest notation in the record of elevated cholesterol is an April 1995 laboratory report in the National Guard service treatment records showing the Veteran's cholesterol level was high.  In addition, he reported having elevated cholesterol treated with Lipitor on a May 1997 Report of Medical History for a periodic examination with the National Guard.

Hypercholesterolemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's hypercholesterolemia is manifested by any such impairment.

The Veteran's hypercholesterolemia is merely a laboratory test result.  Furthermore, there is no medical evidence suggesting that there is any disability resulting from the Veteran's hypercholesterolemia.  Although he takes medication for such condition, this is as a preventative measure as hypercholesterolemia is a risk factor for serious health conditions, such as atherosclerosis.  Hence, his hypercholesterolemia itself is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Allen, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As hypercholesterolemia (claimed as "high cholesterol") is a laboratory result and does not represent a disability in and of itself, the Board concludes that the Veteran's claim must be denied as a matter of law.

Vertigo

Likewise, the Board finds that the evidence of record fails to demonstrate that the Veteran has a disability manifested by vertigo.  Rather the Veteran's vertigo is a symptom of either his headaches or his chronic sinus disorder.  The Veteran himself has stated so.  At a September 2010 VA examination, the Veteran reported that his vertigo always happens when he has sinus issues and are a symptom of his sinus issue.  Thus, the VA examiner did not give a separate diagnosis of vertigo but, in giving a diagnosis of allergic sinusitis, stated that the problems associated with this condition include vertigo.  In addition, at the May 2017 Board hearing, when being questioned regarding his vertigo, the Veteran consistently talked about his headaches and the treatment he had for that problem and clearly indicated that his vertigo (or dizziness) was a symptom of his headaches.  Moreover, a review of the medical evidence of record does not appear to show the Veteran has (or ever has had) a current diagnosis of vertigo or any other condition of which vertigo is the primary symptom, such as labyrinthitis, Meniere's disease, or benign paroxysmal positional vertigo.  

Consequently, the Board finds that the Veteran's vertigo does not constitute a separate and distinct disability, but is rather a symptom of his sinus disorder or headaches for which he is also seeking service connection.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for vertigo is denied as the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Headaches

At the May 2017 Board hearing, the Veteran testified that he received treatment during service for headaches and was treated with aspirin.   When asked about frequency of treatment in service, he stated that he went once a week when he was very sick all the time in about 1973.  He described his headaches as causing him to feel dizzy, nauseous and unable to concentrate, but he denied seeing stars or having black outs.  

The Board acknowledges that the service treatment records show the Veteran was seen on sick call in May 1976 with complaints of right and left lateral-sided headaches with radiation to the occiput for nine months of unknown origin and he was assessed to have tension headaches and prescribed Tylenol.  As to the Veteran's testimony at the May 2017 hearing, the Board is unclear what treatment he was referring to but notes that the Veteran was treated in 1973 through 1975 for recurring kidney and prostate infections, in 1974 through 1975 for a recurring skin condition involving the groin area, and in December 1975 for hepatitis.  However, none of these records show the Veteran was treated on a weekly basis or that he complained of recurring headaches except for this May 1976 note.

However, the Veteran's June 1976 separation examination is silent for any findings related to a headache disorder.  Moreover, the Veteran's current treatment records fail to demonstrate he is either diagnosed to have or treated for any headache disorder.  Rather, it appears the only time he complains of headaches is when he complains of his sinus problems.  This is consistent with his report at the September 2010 VA examination that his headaches are a symptom of his sinus problem and always happen when he has sinus issues.  The Veteran made the same report at an October 2011 VA examination.  Such report led these examiners to not render a diagnosis of a separate and distinct headache disorder for the Veteran, but to instead diagnosis him to have allergic sinusitis and relate his headaches as a problem of this disorder.  

Consequently, even though the Veteran had a diagnosis of tension headaches in service, the Board finds that the Veteran's current headaches are a symptom of his chronic sinus disorder rather than a separate and distinct disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for headaches is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Arthritis

A review of the medical evidence shows that the only diagnosis of arthritis (degenerative joint disease) the Veteran has is of the left hand and left index finger, which the Board notes was granted in a separate decision issued concurrently with this one and thus it need not be considered again here.  Although the Veteran has been worked up for his lumbar spine, cervical spine, bilateral knees and bilateral wrists and hands, no diagnosis of arthritis has been rendered.  Rather he has been diagnosed to have degenerative disc disease of the lumbar and cervical spines, patellofemoral pain syndrome of the bilateral knees and synovitis (tendonitis) of the right index finger and wrist (he also was treated for a ganglion cyst in the right wrist).  

Consequently, the Board finds that the Veteran does not have a diagnosis of arthritis, other than of the left hand and left index finger, for which service connection may be considered.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for arthritis is denied as the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Lumbar Spine Disorder 

The Veteran is currently diagnosed to have degenerative disc disease of the lumbar spine, which he contends is related to the strenuous physical activity of his military service.  See November 2009 VA Form 21-4138.  The Board unfortunately finds that the persuasive evidence of record is against finding that the Veteran's current lumbar spine disorder is related to his active military service.

The Veteran's service treatment records show treatment for a back injury in July 1973 (identified as a lumbar strain by the October 2011 VA examiner) and was seen one more time for continued pain in August 1973.  However, he thereafter continued serving another three years in the Marines without further complaints or treatment relating to his low back.  (The Board acknowledges that there are notes he had flank pain, sometimes complained of as low back pain, but such complaint was related to recurring kidney infections.)  Furthermore, his June 1976 separation examination was negative for any finding of abnormality of the spine.  The Veteran underwent examination for entry into service with the National Guard in July 1987 at which he denied a history of recurrent back pain.  Subsequent periodic examinations through February 2001 demonstrate the Veteran consistently denied having a history of back pain and no spine abnormality was ever noted on examination.  There is no indication that the Veteran sought treatment for his lumbar spine during his second period of active duty from September 2002 to July 2003.  He did not report having any lumbar spine disorder on either his June 2003 or October 2003 medical assessments.  The first medical evidence of a lumbar spine disorder is a January 2009 private orthopedist's consultation note at which the Veteran reported having low back pain without notation of duration.  No history of injury was noted.  X-rays were noted to show disc space narrowing at L4-5 and L5-S1.  The impression was lumbar degenerative disc disease, which diagnosis has been continued since.  

VA sent him for examination in October 2011.  As a result of this examination, the VA examiner diagnosed the Veteran to have mild degenerative disc disease of the lumbar spine and opined that this condition was less likely than not incurred in or caused by the claimed in service injury, event or illness because the lumbar strain treated in service in 1973 was an isolated visit regarding muscle strain and there is no further notation regarding onset of a chronic condition during active duty.  

The Veteran has not provided a medical opinion as to the etiology of his lumbar spine degenerative disc disease.  He relies solely on his own opinion as to etiology.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board acknowledges that the Veteran is competent to testify to any medical symptoms he may have suffered during and after service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006); accord Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a [claimant's] lay evidence," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible").  However, the low back disorder at issue in this case could have multiple possible causes and, thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, the Board finds that the Veteran, as a lay person, lacks the competency to relate his current low back disorder to his active military service and, therefore, any statements purporting to do so are afforded no probative weight.  

Rather the Board finds the more probative evidence of record to be the contemporaneous medical evidence such as the Veteran's service treatment records that fails to show any complaints or findings of a low back disorder, especially degenerative disc disease, at the time of the Veteran's separation from his first period of active duty in July 1976 and for many years of National Guard service from 1987 through 2003.  The lack of complaints of a low back disorder seen in the National Guard periodic examinations are especially persuasive given that the Veteran had a duty to report any past or present medical conditions at the time of those examinations on the Report of Medical History he completed and his checking "NO" to having recurrent back pain can be taken as an affirmative statement by him that he neither had a history of nor was he currently experiencing back pain at the time of that examination.  Furthermore, the Veteran's VA and private treatment records fail to show complaints of or treatment for low back complaints until January 2009 and, at that time, the Veteran denied a history of injury to the low back. This evidence tends to refute the Veteran's contention that he had a low back disorder related to service since there was no evidence of either complaints of or treatment for such a condition for more than 30 years after his discharge from his first period of active duty and 5 years after his second period of active duty.   See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning a veteran's health and medical treatment during and after military service). 

Moreover, the only medical nexus opinion of record is the VA examiner's medical opinion, which is against the Veteran's claim.  The Board finds this opinion probative and persuasive as it is clearly based upon a review of the Veteran's claims file and his reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges that the examiner did not comment on all of the Veteran's allegations as to etiology; however, such is not detrimental to the probative value of the opinion.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Furthermore, a VA examination report "must be read as a whole" to determine an examiner's rationale.  See Id. at 105-06, and on review of the report as a whole, it is clear that he based his opinion on the lack of any significant in-service evidence of a chronic low back disorder.  The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  

Furthermore, even if a medical opinion is inadequate to decide a claim, it is not necessarily entitled to absolutely no probative weight.  Monzingo, 26 Vet. App. at 107 (2012).  If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. at 302; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo, supra.  Here, the examiner's opinion is merely lacking in detail in that he does not specifically discuss the Veteran's contentions as to etiology.  Thus, at most, such defect reduces the probative weight afforded the medical opinion but does not cause it to lack probative value at all.  As there are no other medical opinions of record, therefore, the VA examiner's medical opinion is still the more probative and persuasive opinion of record.

Consequently, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a lumbar spine disorder, diagnosed as degenerative disc disease, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for high cholesterol, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for vertigo, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for headaches, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for arthritis, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

The remaining issues are hereby remanded for additional development as specified in order to determine whether service connection is warranted on either a direct basis or on the basis of aggravation.

Cervical Spine Disorder 

As noted above, when adjudicating the Veteran's claim of arthritis as due to exposure to contaminated water at Camp Lejeune, North Carolina (filed in April 2010), the RO included his separate claims of degenerative disc disease of the lumbar and cervical spines filed in October 2009.  Although the RO developed the claim for degenerative disc disease of the lumbar spine by affording the Veteran examination in October 2011, it failed to develop his claim related to the cervical spine.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Currently medical evidence demonstrates the Veteran has a diagnosis of degenerative disc disease with stenosis of the cervical spine.  In a November 2009 statement, the Veteran contended that his degenerative disc disease of the spine is the result of strenuous training during military service in doing push-ups, sit-ups, pull-ups, running and weight lifting.  He also noted carrying heavy back packs during road marches and carrying duffel bags for travelling.  The Veteran's service treatment records for his second period of active duty show that, in March 2003, the Veteran was seen in sick call with complaints of occasional neck stiffness, which was assessed to be due to mild cervical strain.  

Consequently, there is evidence of a current disability of the cervical spine and evidence of treatment in service of the neck with the Veteran providing lay testimony of a possible relationship between the two.  Such evidence indicating that the claimed current disability may be related to the Veteran's active service is sufficient to trigger VA's duty to assist in obtaining a VA examination with a medical opinion.  Hence, the Board finds that remand is warranted as no such examination or medical opinion has been obtained to date.

Left Knee Disorder 

As noted above, when adjudicating the Veteran's claim of arthritis as due to exposure to contaminated water at Camp Lejeune, North Carolina (filed in April 2010), the RO included his separate claim of arthritis of the left knee filed in August 2011.  The RO examined the Veteran for arthritis of the knees in September 2010 and October 2011, but no arthritis was found as previously discussed in the decision above.  Rather the Veteran was diagnosed to have bilateral knee sprain/tenosynovitis and bilateral knee strain, respectively.  In a November 2011 medical opinion, the October 2011 VA examiner opined that the Veteran's current left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the onset of left knee pain was in 1985 and the conditions did not have a Line of Duty investigation and occurred when he was inactive.  Furthermore, there is no documentation to support onset during active duty.  

The Veteran's private treatment records show he has been diagnosed to have patellofemoral pain syndrome in the left knee since January 2009.  

In his August 2011 statement, the Veteran related his current left knee disorder (which he called "arthritis") to an injury he sustained while doing PT at a gym at Fort McClellan doing leg lifts.  He stated there was not a medical facility on post and he had to use a private physician for treatment.  However, he did not provide the time frame of when this injury occurred or the private physician's name or his treatment records.  Such should be sought on remand.

The Board finds that the onset of the Veteran's left knee pain is unclear which causes problems with the medical opinion obtained in November 2011.  The Veteran reported at the September 2010 VA examination that his left knee pain started in the early 1980s about five years after his discharge from his first period of active duty.  At the October 2011 VA examination, under the medical history, the examiner noted the Veteran reported "knee arthritis for about 10 [years]," which would put the onset at about 2001.  Consequently, the Veteran's reports at the VA examinations would place the onset of his left knee disorder before his second period of active duty.  

Furthermore, the Board finds that the VA examiner who rendered the November 2011 medical opinion indicated left knee pain began in 1985.  However, the objective medical evidence fails to demonstrate the presence of any chronic left knee disorder until 2009 when the Veteran was diagnosed by his private orthopedist to have patellofemoral pain syndrome.  National Guard periodic examinations were silent for complaints or findings of left knee problems from 1987 to 2001.  In September 2000, when the Veteran was seen for his initial visit at VA to establish care, he denied symptoms have arthritis except for in his left hand.  The Veteran is presumed sound at entry into service.  The only medical evidence prior to 2009 showing treatment related to the left knee was the March 2003 in-service treatment notes for left knee pain and tenderness.  It would be helpful to the Veteran's claim if he could provide further treatment records consistent with his statements regarding the onset of his left knee pain if there are any.

Sleep Apnea

The Board finds that remand is necessary to obtain further medical records relating to this condition.  The Veteran testified at the May 2017 Board hearing that he had difficulty sleeping because of having dreams about events that occurred during his first period of active service and so he went to his private physician who decided to do a sleep study, which was done in 2008.  The Veteran has submitted records of this sleep study, but those records are only of the raw data that was obtained from that study and a prescription for CPAP supplies.  It would be helpful to get the referring physician's treatment notes showing the Veteran's initial complaints of sleep problems, as well as the sleep specialist's diagnostic summaries of the sleep study data reports that the Veteran has already provided that show his actual diagnosis of sleep apnea.  Such should be sought on remand.  

Furthermore, the Board notes that the Veteran was examined for this condition in September 2010.  The VA examiner provided only an opinion as to whether this condition is related to exposure to contaminated water at Camp Lejeune, North Carolina.  This claim, however, is not one of conditions the Veteran claimed was due to exposure to contaminated water at Camp Lejeune.  Thus, the VA examiner should have provided a regular direct service connection opinion as to the likelihood of the Veteran's sleep apnea being related to his active duty service.  Moreover, given the Veteran's report of onset of his sleep apnea in 2002, the VA examiner should have considered whether the Veteran's sleep apnea pre-existed the Veteran's entry into active duty in September 2002 and, if so, whether it was aggravated during that period of active service.  

Consequently, the Board finds that remand is warranted to obtain additional treatment records and a new VA examination related to the Veteran's claim for service connection for sleep apnea.

Skin Disorder 

The Veteran contends that he has a skin disorder related to his active military service based upon multiple theories of entitlement.  Mainly the Veteran claims that his skin disorder (primarily diagnosed as seborrheic dermatitis of the scalp and face, especially the nasolabial folds; tinea corporis; eczema of the arms, chest and legs; and post-inflammatory hyperpigmentation as seen in his private physician's post-service treatment records) is due to exposure to contaminated water at Camp Lejeune, North Carolina.  Furthermore, although the Veteran appeared to state on his initial claim that his skin condition was due to exposure to asbestos, in his July 2009 Notice of Disagreement, he clarified that he was not claiming that asbestos exposure caused his skin condition but rather that, while training in his military occupational specialty, he was constantly exposed to inclimate weather in certain regions for long periods of time and this exposure caused it.

The Veteran's service treatment records for his first period of service from 1973 to 1976 shows that he was first treated in October 1974 for a rash in his groin area that he stated he first contracted four months before while in Panama and was recurring, with the current rash having been present for one and a half months.  Over the next year or so, the Veteran was seen frequently for complaints of rash in in his groin area and on his penis, which was thought to be a yeast infection, lice, some form of herpes, or penile warts.  However, in April 1975, he was also noted to have a rash under his chin, and, in December 1975 he was noted to have urticaria (hives) of three days duration mostly around the face, arms and legs of unknown cause.  

The earliest private treatment records showing post-service skin conditions of seborrheic dermatitis of the scalp and face and eczema of the arms and legs are from March 1994.  However, these records clearly indicate that the Veteran's diagnoses were already established at that time and that he was not a new patient to this treating physician.

The Veteran has been afforded three VA examinations related to his claim.  At the first examination in September 2010, the Veteran reported the onset of his skin disorder in 2003 when he noticed issues with a rash on his face, especially in the nasolabial folds, and also issues with his scalp being dry, flaking and itchy.  The VA examiner diagnosed the Veteran to have seborrheic dermatitis of the face and scalp.  The VA examiner provided an opinion as to whether the Veteran's current skin disorder is related to his exposure to contaminated water at Camp Lejeune but did not otherwise opine was to a relationship to service.   

The Veteran was afforded a second VA examination in April 2011 at which he reported a history of skin problems from the late 1970s and onward in an episodic fashion.  The Veteran reported a history of treatment for atopic dermatitis on his lower extremities, tinea corpus on his abdomen, and seborrheic dermatitis on his face (especially the nasal folds) and scalp.  The examiner diagnosed the Veteran to still have atopic dermatitis on his lower extremities and seborrheic dermatitis of the nasolabial folds and likely the scalp, but stated that the tinea corpus of the abdomen had resolved.  Again the VA examiner only addressed the question of whether the Veteran's skin disorder is related to his exposure to contaminated water at Camp Lejeune.  

Finally, at a third examination in October 2011, the Veteran reported that he started having skin rashes on his arms, legs and the folds of his faces about 10 years before.  Like the prior VA examiners, the medical opinion proffered only opined as to the relationship between the Veteran's skin disorder and exposure to contaminated water at Camp Lejeune.  

As to the onset of the Veteran's skin disorder as reported at these examination, the Board notes that clearly the report of an onset in 2003 cannot be accurate given the private Dermatologist's treatment records showing treatment for the Veteran's seborrheic dermatitis as early as March 1994.  Moreover, the Veteran clearly was treated for a skin disorder involving the groin and penis in service, but it appears that this may have resolved during service as the last treatment of this was in September 1975 and there was no notation of any such skin disorder on his separation examination in June 1976 or thereafter.  However, the April 1975 and December 1975 treatment notes indicate the Veteran had treatment for other skin disorders in service than the one involving his groin/penis area.  Furthermore, in June 2017, the Veteran reported to his VA physician that his skin problems began in service while he was overseas, which is consistent with his contention in his original claim and the July 2009 Notice of Disagreement that his skin condition was due to being exposed to inclimate weather while training aboard ships and in certain regions for long periods of time.  

However, the service records currently of record do not indicate the Veteran was onboard any ships during his active duty service.  Moreover, the only overseas duty these records show the Veteran had was in Guam for a month (in August 1975 from what can be gleaned from the service personnel records and service treatment records).  The full copy of his service personnel records are not of record at this time, but the Board is already requesting that be obtained in conjunction with the Veteran's claim for service connection for a psychiatric disorder, which is the subject of a separate remand issued simultaneously with this one.  Thus, another request will not be made for those records in this remand.  However, it would be helpful if the Veteran could provide more detail as to what ships he was on and where he was overseas, and the approximate dates (month, year) of when these events occurred so if additional efforts are needed to be undertaken to verify the Veteran's reported service, such can be accomplished.  

Further, the Veteran testified at the May 2017 Board hearing that he has seen his doctor two times a year for his skin since his service, which the Board understood to mean his first period of service.  However, the records obtained only show treatment every two to three years starting in March 1994, which is 18 years after service and much less frequently than he indicated he obtains treatment.  The Board would like to give the Veteran the opportunity to present the earliest and best evidence possible to support his report that he has been receiving treatment for his skin disorder since service.  

Finally, the Board finds that a medical opinion is needed as to direct service connection to determine whether the Veteran's current skin disorders are directly related to his first period of active duty service, especially anything that he was treated for during that period of service.  Furthermore, consideration should be given to whether there was any aggravation of the Veteran's pre-existing skin disorders during his second period of active duty service from September 2002 to July 2003.  

Sinus Disorder 

The Veteran claimed service connection for sinusitis.  However, the Board has recharacterized this disorder under Clemons v. Shinseki, 23 Vet. App. 1 (2009), as one for a sinus disorder because the medical evidence of record shows various diagnoses to explain the Veteran's complained of symptoms.  Thus, the Board is responsible for considering all alternate current conditions within the scope of the claim.  Id.  

In his initial claim filed in March 2010 and a statement submitted in April 2010, the Veteran stated that he was called to active duty in September 2002 and that his military training exposed him to different types of chemicals, such as gas chambers and smoke, and that now he has recurring sinus infections that require him to take daily medication for control.  He also stated he had training in smoke streams and was around exhaust from wheel and track vehicles.  These statements appear to indicate that the events the Veteran described occurred during his second period of active duty from September 2002 to July 2003 given how he started off by saying he was called to active duty in September 2002.  However, at the May 2017 Board hearing, the Veteran via his representative argued that his sinus condition started in May 1976 as evidenced by a service treatment record in that month and then proceeded to testify that it was environmental issues (such as training in gas chambers and being exposed to smoke, smog and fumes) during his first period of service from 1972 to 1976 that contributed to his current sinus disorder.  However, in response to direct questioning from his representative, he then also stated that it was during his "entire military" career.  

Furthermore, the onset date of the Veteran's current sinus disorder is uncertain.  The Veteran has undergone two VA examinations at which he has reported different onset dates of his sinus disorder.  At the first VA examination conducted in September 2010, the Veteran reported he started to have sinus issues in the early 2000s.  However, at the October 2011 VA examination, he reported the onset of his sinus condition was about 2007.  In addition, in support of his claim, the Veteran submitted a statement from his wife dated in April 2010 in which she states that he did not have this medical condition until after his return from active duty in 2003.  In contrast, at the Board hearing in May 2017, the Veteran argued via his representative that his sinus condition began in May 1976 during his first period of service.

The service treatment records include a May 1976 sick call note in which the Veteran was being treated for complaints of headaches for nine months.  There is  notation in the medical history section of the note that the Veteran had a "mild sinus condition."  However, physical examination of the sinuses showed nothing, and there was no assessment of a sinus disorder at that time.  Moreover, just a month later in June 1976, the Veteran underwent his separation examination at which no abnormality of the nose or sinuses was noted on examination.  

The Veteran was again examined in July 1987 for enlistment into the Army National Guard.  At that time, he denied a history of ear, nose and throat trouble and again nothing was noted upon examination.  Thereafter, the Veteran underwent periodic examinations in August 1991, April 1995, May 1997 and February 2001.  It was not until the May 1997 examination that the Veteran reported having occasional sinus problems.  Such problems were not mentioned at a February 2001 examination.  In addition, he denied having frequent headaches and dizziness or lightheaded spells on these Report of Medical History, although he has reported that headaches and vertigo are significant symptoms of his sinus issues and always happen concurrently with his sinus issues.

However, the service treatment records show the Veteran was treated for sinusitis during his second period of active duty in April 2003 when he was seen for complaints of a cold for two weeks with sinus drainage in the throat and productive cough with "yellow" sputum.  He was assessed to have bronchitis, post nasal drip, sore throat, and sinusitis.  But he did not report continued sinus problems on June 2003 and October 2003 Reports of Medical Assessment.

VA treatment records show the Veteran reported at his initial visit in September 2000 to establish care that he had sinus congestion periodically.  On examination, he had mild bilateral nasal edema, and he was assessed to have rhinitis.  In April 2001, he complained of his eyes being red from pollen, and he was assessed to have allergic rhinitis.  In April 2002, he was seen for follow up of his chronic diseases and was again assessed to have allergic rhinitis.  In October 2003, the Veteran was seen to reestablish care after his deployment, and he was noted to have a history of allergic sinusitis, but no current complaints or findings are shown.  Private treatment records show treatment for episodes of acute sinusitis in October 2004 and April 2005.  In August 2005, he was assessed to have allergic rhinitis.  In March 2007, the Veteran again complained to his private physician of having sinus pain and pressure with nasal congestion and post nasal drainage (notably his past medical history does not show a diagnosis of a chronic sinus problem at this time).  The assessment was allergic rhinitis and he was prescribed Allegra and Nasonex nasal spray.  In October 2007, he was again treated for an acute episode of sinusitis.  In March 2008 and April 2010, the Veteran was treated by his private physician for allergic rhinitis.

The September 2010 and October 2011 VA examiners diagnosed the Veteran to have allergic sinusitis.  The medical opinion obtained in November 2011 opines that the Veteran's allergic rhinitis is less likely than not incurred in or caused by the claimed in-service injury, event or illness because the onset was in 2003, the conditions did not have a line of duty, and the Veteran was inactive.  

The first concern the Board has is that, except for a short period of time as seen in the VA treatment records, it appears the Veteran's primary sinus problem has been diagnosed as allergic rhinitis.  It is unclear to the Board whether allergic sinusitis and allergic rhinitis are the same different or different disorders and so such requires clarification.  

The next concern the Board has is with the VA examiner's determination that the onset of the Veteran's sinus disorder was in 2003 because, based on the evidence of record, it appears he had sinus problems much earlier. The Board is not necessarily convinced that the Veteran had a chronic sinus disorder as early as May 1976 as was contended at the May 2017 hearing.  However, the Board finds that such is a question for a medical expert to address.  It does appear though that the Veteran's sinus problems pre-existed his entry into his second period of active duty in September 2002 as there are reports as early as March 1995 of occasional sinus problems and treatment at VA with a diagnosis of allergic rhinitis starting in September 2000.  If the Veteran had a pre-existing chronic sinus disorder at the time he entered into active duty in September 2002, then a medical opinion as to whether such pre-existing condition was aggravated during the Veteran's second period of active duty needs to be obtained, especially given the fact that he received treatment for sinusitis during such period of active duty.  

Finally, the Board finds the VA examiner's rationale is unclear it states the onset was in 2003 and it occurred while the Veteran was inactive and yet the Veteran was on active duty for a part of that year and even was treated in April 2003 while on active duty for sinusitis.  Moreover, there are no treatment records after the Veteran's discharge in July 2003 to show treatment for any sinus problems upon which the Board can infer the VA examiner relied upon. The first post-service treatment note for specific complaints of sinus problems was not until October 2004.  Thus, the VA examiner's rationale does not make sense based upon the evidence of record without further clarification.

Therefore the Board finds that remand is warranted to obtain clarification from the Veteran and further medical opinions and clarification from the VA examiner who rendered the November 2011 medical opinion.

Acid Reflux

The Veteran contends that he has acid reflux due to drinking contaminated water and eating the food at Camp Lejeune, North Carolina.  See May 2017 Board hearing transcript.  

The Veteran was afforded VA examinations in September 2010 and October 2011 as a result of which he was diagnosed to have gastroesophageal reflux disease (GERD).  At the September 2010 VA examination, he reported the onset of his GERD was in the late 1990s.  The VA examiners provided medical opinions with regards to whether the Veteran's GERD is related to his exposure to contaminated water at Camp Lejeune, but did not address whether it was otherwise related to his military service.  

Unfortunately, after reviewing the Veteran's service treatment records, the Board finds that an opinion as to direct service connection is needed because there are records of treatment for stomach acid and pain in April 1973, May 1973 (three visits) and February 1974 suitably consistent with his current symptoms as to raise the question of whether there is a relationship between the treatment in service and the Veteran's current GERD.  Consequently remand is warranted to seek such a medical opinion.

Claims To Reopen for Service Connection for Hypertension and Diabetes Mellitus, Type II 

The Veteran alleged in his April 2011 claim to reopen that his hypertension and diabetes mellitus, type II, was due to exposure to herbicide agents.  He stated that, while stationed at Kaneohe Marine Air Station in Hawaii from 1974 to 1976 with Company F, 2nd Battalion, 3rd Marines, 1st Brigade Fleet Marine Force, his battalion was called up to participate in an exercise to pick up Vietnamese refugees off the shores of Vietnam.  He related that he had to travel on naval ship and there he was exposed to herbicide agents.  He further stated that later he was attached to the Marine barracks at Guam where the refugees were living on a compound.  Furthermore, in a June 2011 statement the Veteran submitted in support of his claim for service connection for a psychiatric disorder, he also stated that this occurred in March 1975 and that they were fired upon by the enemy while engaging in this rescue mission (which may be an indication of how close his ship was to shore).

The Board notes that, to date, no effort has been made to verify the Veteran's contention of exposure to herbicide agents during his first period of active duty from 1972 to 1976.

The available service records do not demonstrate the Veteran's participation in such activity although they do indicate the Veteran was in Guam during the month of August 1975.  However, not all of his service personnel records are in the claims file.  The Board has requested those records in conjunction with a remand of the Veteran's claim for service connection for his psychiatric disorder and, therefore, will not request them here again.  But those records should be reviewed in conjunction with these claims.  Any additional development necessary to verify the Veteran's claim of herbicide exposure should be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him for the following:

a.  Identify any VA or non-VA medical care providers who have treated the Veteran for his cervical spine disorder (i.e., neck problems) prior to 2009.  He should provide VA with a release for the private physicians identified so that those treatment records can be requested or provide VA with the  private physicians' records himself.  

b.  Additional detail of his August 2011 statement that he injured his left knee at Fort McClellan while doing PT at the gym, specifically when (month, year) this injury occurred and the name of the private physician whom he sought treatment.  He should provide VA with a release for the private physician identified so that those treatment records can be requested or provide VA with the  private physician's records himself.  

c.  Identify any VA or non-VA medical care providers who treated the Veteran prior to 2009 for left knee problems and provide VA with a release form for any non-VA medical care providers.  He should be advised that he can also provide the treatment records for any non-VA medical care providers to VA himself rather than providing a release form.

d.  With regard to the 2008 sleep study the Veteran had, he should provide a release form for the private physician he testified at the May 2017 Board hearing referred him for that sleep study for VA to obtain that physician's records relating to such referral.  In addition, he should provide a release form for the sleep specialist who interpreted the sleep study reports the Veteran has provided so that VA can obtain the diagnostic interpretative records for that sleep study.  The Veteran is advised that he can submit these records himself to VA in lieu of the release forms.

e.  Provide a release form for private medical records showing treatment of his skin disorder from as early as the 1970s (after his discharge from active duty in July 1976) as he reported at the September 2010 VA examination and treatment twice a year as reported at the May 2017 Board hearing.  The Veteran is advised that he can submit these records himself to VA in lieu of the release forms.

f.  Provide more detail regarding his assertion that he served aboard naval ships and overseas and that such service caused his current skin disorder, to include the names of the ships and places overseas on/at which he served and the dates (to/from) that he served on these naval ships or oversea places, as well as what he means by inclimate weather, more specifically what about the weather does he think caused his skin conditions.

2.  Associate with the Veteran's claims file any recent VA treatment records, including records from the Anniston/Birmingham, Alabama VA Medical Center.  

3.  After the above development has been completed, the following VA examinations and/or medical opinions should be obtained:

a.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed cervical spine disorder.  The Veteran's claims file should be reviewed and any necessary diagnostic tests and/or studies should be conducted.  Upon completion of the examination and review of the claims file, the examiner should provide an opinion as to whether it is at least as like (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed cervical spine disorder is related to any injury, disease or event incurred during either period of active military service.  

In rendering the requested medical opinions, the examiner is requested to consider and discuss, as necessary, the following:  (1) the in-service treatment for neck pain in March 2003; (2) the Veteran's lay statements as to etiology (see November 2009 VA 21-4138 alleging degenerative disc disease due to strenuous physical activity in service), onset and continuity of symptoms, if any; and (3) the objective medical evidence showing treatment for neck pain, especially the January 2009 and May 2017 private orthopedist's notes.  A complete explanation of the reasons for the opinion provided should be given with citation to the evidence and any medical or scientific treatise or studies relied upon.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

b.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed sinus disorder.  The examiner should review the Veteran's claims file, and conduct any necessary diagnostic tests and/or studies.  After examining the Veteran, the examiner should render a diagnosis of any current sinus disorder, if any, found on examination.  The examiner should also review the Veteran's historical medical records and reconcile the current diagnosis rendered with previous diagnoses provided, such as allergic rhinitis and allergic sinusitis.  

Thereafter, as to each sinus disorder diagnosed during this appeal, to include sinusitis and allergic rhinitis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) caused by or related to any injury, disease or event incurred during his first period of active duty from 1972 to 1976 (to exclude exposure to contaminated water at Camp Lejeune, North Carolina, which has already been considered by previous examiners) or during his second period of active duty from September 2002 to July 2003.  In rendering an opinion, the examiner should consider and discuss the Veteran's lay contentions of etiology, onset and continuity, if any, including his reported exposure to chemicals from gas chambers, smoke, fumes and smog.  

A complete explanation of the reasons for the opinions provided should be given with citation to the evidence and any medical or scientific treatise or studies relied upon.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

c.  Forward the Veteran's claims file for a record review to a VA clinician with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current left knee disorder (diagnosed as patellofemoral pain syndrome by private orthopedist and strain/sprain by previous VA examiners) is related to service.  The Veteran is presumed sound at his entry into his second period of active duty in September 2002.  In rendering such an opinion, the examiner should consider and discuss the evidence of record to include the Veteran's lay statement of an onset of his left knee pain in the early 1980s (approximately five years after his discharge from his first period of active duty); his assertion in his August 2011 statement that he injured his knee while performing PT at Fort McClellan but sought treatment with his private physician due to a lack of available treatment on base (and any additional details obtained in conjunction with this remand); and the March 2003 in-service treatment for left knee pain and tenderness.  A complete explanation of the reasons for the opinion provided should be given with citation to the evidence and any medical or scientific treatise or studies relied upon.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The Veteran should only be scheduled for an in-person examination if requested by the person providing the medical opinion sought.

d.  Forward the Veteran's claims file for a record review to a VA clinician with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that his diagnosed sleep apnea was caused by or is related to any injury, disease or event incurred during either period of the Veteran's active military service (other than exposure to contaminated water at Camp Lejeune, North Carolina, which has already been considered by prior examiners).  A complete explanation of the reasons for the opinion provided should be given with citation to the evidence and any medical or scientific treatise or studies relied upon.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The Veteran should only be scheduled for an in-person examination if requested by the person providing the medical opinion sought.

e.  Forward the Veteran's claims file for a record review to a VA clinician with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that his skin disorder (diagnosed as seborrheic dermatitis of the face, nasolabial folds and scalp, eczema of the arms and legs, atopic dermatitis of the lower extremities, and tinea corporis) was caused be or is related to any injury, disease or event incurred during either period of the Veteran's active military service (other than exposure to contaminated water at Camp Lejeune, North Carolina, which has already been considered by prior examiners).  In rendering a decision, the clinician should consider and discuss the following:  (1) the treatment for skin problems, to include on the groin, penis, chin, face, arms and legs, during the Veteran's first period of active duty from 1972 to 1976; and (2) the Veteran's lay statements of etiology (to include his statements regarding is skin condition being due to exposure to wet and/or inclimate weather aboard naval ships and in overseas locales), onset, continuity and treatment.  A complete explanation of the reasons for the opinion provided should be given with citation to the evidence and any medical or scientific treatise or studies relied upon.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The Veteran should only be scheduled for an in-person examination if requested by the person providing the medical opinion sought.

f.  Forward the Veteran's claims file for a record review to a VA clinician with the relevant medical expertise to provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's GERD (diagnosed as early as September 2000 and reported by the Veteran as early as May 1997) was caused by or related to any injury, disease or event incurred during his first period of active duty from 1972 to 1976 (except as it related to exposure to contaminated water at Camp Lejeune, North Carolina, which has already been considered by previous examiners).  In rendering an opinion, the examiner should consider and discuss the in-service treatment in April and May 1973 and February 1974 for stomach acid and pain.  A complete explanation of the reasons for the opinion provided should be given with citation to the evidence and any medical or scientific treatise or studies relied upon.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The Veteran should only be scheduled for an in-person examination if requested by the person providing the medical opinion sought.

4.  Conduct all necessary development to verify the Veteran's allegation of exposure to herbicide agents in 1975 (possibly March or August) while serving with Company F, 2nd Battalion, 3rd Marines, 1st Brigade Fleet Marine Force when he participated in an exercise aboard a naval ship that picked up Vietnamese refugees in the off-shore waters of Vietnam.  (See Veteran's statements received in m April 2011 and June 2011 for more detail.)

5.  After all additional development necessary has been completed and the sufficiency of the examinations and medical opinions have been ensured, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


